Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vitaliano et al (PG Pub 2005/0059020 A1).
Regarding claim 1, Vitaliano teaches a quantum electronic device (figs. 1, 6-8, for examples) comprising: a carbon nanosphere (fig. 1, with fullerenes 102a to 102f, paragraphs [0016][0019]) adapted to store a qubit represented by an electron spin (paragraph [0019]); and a control (704, fig. 7, paragraph [0128]) and readout device (708, fig. 7, paragraph [0133]) to set the qubit and read the qubit stored on the carbon nanosphere.  
Regarding claim 2, Vitaliano teaches the quantum electronic device of claim 1, wherein the carbon nanosphere has a diameter of between 10nm and 150nm (1 to 50 nm, paragraph [0060]).  
Regarding claim 3, Vitaliano teaches the quantum electronic device of claim 2, wherein the carbon nanospheres has a diameter of 35nm (1 to 50 nm, paragraph [0060]).  
Regarding claim 4, Vitaliano does not teach the carbon nanosphere is at a temperature between -40 degrees Celsius and +40 degrees Celsius.  
However, feature “the carbon nanosphere is at a temperature between -40 degrees Celsius and +40 degrees Celsius” is an intended use of the device, i.e. to be used in -40 degrees Celsius and +40 degrees Celsius environment, and does not carry patentable weight because prior art teaches all structural features.
Regarding claim 5, Vitaliano teaches the quantum electronic device of claim 4, wherein the carbon nanosphere is at room temperature (paragraph [0014]).  
Feature “the carbon nanosphere is at room temperature” is an intended use of the device, i.e. to be used at room temperature, and does not carry patentable weight because prior art teaches all structural features.

Claim(s) 7,8,10,11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briggs (PG Pub 2004/0247241 A1).
Regarding claim 7, Briggs teaches a spintronic device comprising: multiple carbon nanospheres (fullerenes F1 and F2, fig. 1) each of which being adapted to provide a qubit represented by an electron spin (paragraphs [0017][0024]) in that carbon nanosphere;  (controlled-NOT gate operation, paragraph [0042]).  
Regarding claim 8, Briggs teach the spintronic device of claim 7, further comprising: a conductor (electrodes, paragraph [0033]) coupled to the carbon nanospheres to provide transport (deplete electron, paragraph [0033]) of electrons that carry the electron spin.  
Regarding claim 10, Briggs teach the spintronic device of claim 8, further comprising an electrode (A1, A2, fig. 1) associated with each of the multiple carbon nanospheres.  
Regarding claim 11, Briggs teaches the spintronic device of claim 10, further comprising an isolation layer (nanotube 12 and/or glass on the nanotube, paragraph [0034], fig. 1) to isolate the electrodes from the multiple carbon nanospheres.  

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hameit et al “Fullerene-based electron-spin quantum computer” The American Physical Society 65 (2002):032322-1 to 032322-6, a reference provided by Applicants.
Regarding claim 16, Hameit teaches use of a carbon nanosphere for the fabrication of a quantum electronic device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trauzettel et al “Spin Qubits in Graphene Quantum Dots” Nature Physics 3 (2007): 192 to 196, and Vitaliano et al (PG Pub 2005/0059020 A1).
Regarding claim 1, Trauzettel teaches a quantum electronic device (fig. 1) comprising: a carbon nanosphere (graphene quantum dots, see captioning of fig. 1; the dots were shown as rectangle, right column, page 192) adapted to store a qubit represented by an electron spin (first paragraph, left column, page 192).
Trauzettel does not explicitly teach a control and readout device to set the qubit and read the qubit stored on the carbon nanosphere.
In the same field of endeavor, Vitaliano teaches a control (704, fig. 7, paragraph [0128]) and readout device (708, fig. 7, paragraph [0133]) to set the qubit and read the qubit stored on the carbon nanosphere, for the known benefits of set/resetting the qubit value for another computation and of reading the computation result to provide to the user.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a control and readout device to set the qubit and read the qubit stored on the carbon nanosphere, for the known benefits of set/resetting the qubit value for another computation and of reading the computation result to provide to the user.  
Regarding claim 2, Trauzettel teaches the quantum electronic device of claim 1, wherein the carbon nanosphere has a diameter of between 10nm and 150nm (30 nm, left column, page 193).  
Regarding claim 4, Trauzettel does not teach the carbon nanosphere is at a temperature between -40 degrees Celsius and +40 degrees Celsius.  
However, feature “the carbon nanosphere is at a temperature between -40 degrees Celsius and +40 degrees Celsius” is an intended use of the device, i.e. to be used in -40 degrees Celsius and +40 degrees Celsius environment, and does not carry patentable weight because prior art teaches all structural features.
Regarding claim 5, Trauzettel does not teach the carbon nanosphere is at room temperature.  
Feature “the carbon nanosphere is at room temperature” is an intended use of the device, i.e. to be used at room temperature, and does not carry patentable weight because prior art teaches all structural features.
Regarding claim 6, Trauzettel teaches a method for quantum computing, the method comprising: storing a qubit represented by an electron spin on a carbon nanosphere (quantum dots, fig. 1, see captioning of fig. 1; the dots were shown as rectangle, right column, page 192); performing a quantum operation on the qubit to generate a resulting qubit (exchange coupling to generate two-qubit gates, fig. 1 captioning).
Trauzettel does not explicitly teach reading the resulting qubit from the nanosphere.  
In the same field of endeavor, Vitaliano teaches reading the resulting qubit from the nanosphere (using 708, fig. 7, paragraph [0133]) to read the qubit stored on the carbon nanosphere, for the known benefit of reading the computation result to provide to the user.  

Claims 7,14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hameit et al “Fullerene-based electron-spin quantum computer” The American Physical Society 65 (2002): 032322-1 to 032322-6, a reference provided by Applicants.
Regarding claim 7, Hameit teaches a spintronic device comprising: multiple carbon nanospheres (fullerenes, fig. 1) each of which being adapted to provide a qubit represented by an electron spin (fig. 1 captioning) in that carbon nanosphere; and  controlling magnetic field direction to facilitate interaction between the qubits on the 
Hameit does not explicitly teach a control device.
It would have been obvious to the skilled in the art before the effective filing date of the invention to include a control device for the known benefit of enabling controlling magnetic field direction to facilitate interaction between the qubits on the multiple carbon nanospheres.
Regarding claim 14, Hameit does not explicitly teach a distance between the multiple carbon nanospheres is such that the spin is not lost during transport between the multiple carbon nanospheres. 
It would have been obvious to the skilled in the art before the effective filing date of the invention to make a distance between the multiple carbon nanospheres is such that the spin is not lost during transport between the multiple carbon nanospheres, for the known benefit of preserving the information stored in the spin. 
Regarding claim 15, Hameit does not teach the distance between the multiple carbon nanospheres is between 50nm and 1,000nm.  
Hameit teaches the distance (r, equation 2, left column, page 3) can be adjusted (right column page 3) according to the interactions (J) desirable between the two electrons.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the distance between the multiple carbon nanospheres to between 50nm and 1,000nm according to the interactions desirable between the two electrons.

Claims 12 and13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs (PG Pub 2004/0247241 A1).
Regarding claim 12, Briggs remains as applied in claim 11.
However, Briggs does not teach the isolation layer has a thickness between 200nm to 400nm.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the thickness of the isolation layer, to 200nm to 400nm, for example, according to the intended use of the device, such as voltage magnitude to prevent dielectric breakdown. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, Briggs remains as applied in claim 11.
However, Briggs does not teach the isolation layer comprises an SiO2 layer.  
Briggs teaches the coating on tube 12 to be glass (paragraph [0034]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to use any glass, such as SiO2 glass, for the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach
“the conductor comprises a graphene structure” (claim 9).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899